930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wayne Ray COURTNEY, Petitioner-Appellant,v.Stephen T. SMITH, Warden, Respondent-Appellee.
No. 90-6483.
United States Court of Appeals, Sixth Circuit.
April 18, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Wayne Ray Courtney, a pro se Kentucky state prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Courtney was convicted following a jury trial of receiving stolen property valued over $100.00.  He entered a guilty plea to being a first degree persistent felony offender, and received an enhanced sentence of ten years imprisonment.  After pursuing appeals in the state courts, he filed this habeas petition, raising three related issues:  1) there was insufficient evidence to prove he knew the property was stolen, and his motion for a directed verdict was wrongfully denied, 2) the presumption contained in Ky.Rev.Stat.Ann. Sec. 514.110(2) was applied to his case and violates the Kentucky Constitution, and 3) the Kentucky Court of Appeals erred in failing to address the issue of the constitutionality of the above statute.  The district court found the issues raised to be meritless, and dismissed the petition.  On appeal, Courtney has requested the appointment of counsel and a transcript at government expense.


4
Upon review, it is concluded that there was sufficient evidence to allow a rational trier of fact to have found that Courtney knew the property was stolen beyond a reasonable doubt.    See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  There is no evidence that the statutory presumption was applied to this case, and in any event, as the evidence was sufficient to convict without it, Courtney can demonstrate no prejudice either from its alleged application or from the Appeals Court's refusal to rule on its constitutionality.


5
Accordingly, the request for counsel and a transcript is denied and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation